 


113 HR 2751 RH: Commonsense Construction Contracting Act of 2013
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 497
113th CONGRESS 2d Session 
H. R. 2751
[Report No. 113–660] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2013 
Mr. Hanna (for himself, Mr. Graves of Missouri, and Ms. Meng) introduced the following bill; which was referred to the Committee on Small Business 
 

December 11, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Small Business Act to prohibit the use of reverse auctions for design and construction services procurements. 
 
 
1.Short titleThis Act may be cited as the Commonsense Construction Contracting Act of 2013. 
2.Reverse auctions prohibited for contracts for design and construction servicesThe Small Business Act (15 U.S.C. 631 et seq.) is amended— 
(1)by redesignating section 47 as section 48; and 
(2)by inserting after section 46 the following: 
 
47.Reverse auctions prohibited for contracts for design and construction services 
(a)In generalIn the case of any contract for design and construction services, reverse auction methods may not be used if the contract— 
(1)is suitable for award to a small business concern; or 
(2)if the award is to be made under— 
(A)section 8(a); 
(B)section 8(m); 
(C)section 15(a); 
(D)section 15(j); 
(E)section 31; or 
(F)section 36. 
(b)DefinitionsFor purposes of this section— 
(1)The term reverse auction means, with respect to procurement by an agency, a real-time auction on the Internet between a group of offerors who compete against each other by submitting bids for a contract or task order with the ability to submit revised bids throughout the course of the auction, and the award being made to the offeror who submits the lowest bid. 
(2)The term design and construction services means— 
(A)site planning and landscape design; 
(B)architectural and interior design; 
(C)engineering system design; 
(D)performance of construction work for facility, infrastructure, and environmental restoration projects; 
(E)delivery and supply of construction materials to construction sites; and 
(F)construction, alteration, or repair, including painting and decorating, of public buildings and public works.  . 
 

December 11, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
